Appeal from an order of the Family Court, Onondaga County (David G. Klim, J.), entered May 11, 2006 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, adjudged that the children are neglected, abused and severely abused children and placed respondent Arlena G. under the supervision of petitioner for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Family Court. Present—Martoche, J.E, Smith, Centra, Lunn and Peradotto, JJ.